Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) dated as of May 1,
2017, among USG CORPORATION, a Delaware corporation (the “U.S. Borrower”), CGC
INC., a New Brunswick corporation (the “Canadian Borrower” and, together with
the U.S. Borrower, the “Borrowers”), the other LOAN PARTIES party hereto, the
LENDERS and ISSUING BANKS party hereto, JPMORGAN CHASE BANK, N.A., as
administrative agent under the Fourth Amended and Restated Credit Agreement
dated as of October 22, 2014, among the U.S. Borrower, the Canadian Borrower,
the Lenders and Issuing Banks party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), JPMorgan
Chase Bank, N.A., Toronto Branch, as Canadian administrative agent (in such
capacity, the “Canadian Agent”), and Bank of America, N.A. and Wells Fargo Bank,
National Association, as co-syndication agents (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent under the
Existing Credit Agreement.

WHEREAS the Borrowers have requested, and the undersigned Lenders (such term and
each other capitalized term used but not defined in these recitals having the
meaning assigned to such term in Section 1 hereof) and the Administrative Agent
have agreed, upon the terms and subject to the conditions set forth herein and
in the Restated Credit Agreement (as defined below), that (a) the Existing
Credit Agreement will be amended and restated as provided herein, (b) the
Amended and Restated Guarantee Agreement dated as of October 22, 2014 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Guarantee Agreement”), among the Borrowers, the subsidiaries of the
U.S. Borrower identified therein and the Administrative Agent, will be amended
as provided herein, (c) the U.S. Pledge and Security Agreement dated as of
January 7, 2009 (as amended as of October 22, 2014, and as further amended,
supplemented or otherwise modified prior to the date hereof, the “Existing U.S.
Security Agreement”; and together with the Existing Guarantee Agreement,
collectively, the “Existing Loan Documents” and each, an “Existing Loan
Document”), among the U.S. Borrower, the other U.S. grantors party thereto and
the Administrative Agent, will be amended as provided herein and (d) the Loan
Parties will reaffirm their respective obligations (including, without
limitation, the grant of a security interest in their respective Collateral)
under the Collateral Documents and the Existing Guarantee Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Restated Credit
Agreement referred to below (except as otherwise expressly set forth herein).

SECTION 2. Restatement Effective Date. The “Restatement Effective Date” shall be
specified by the U.S. Borrower and shall be a date not later than May 1, 2017,
as of which date all the conditions set forth or referred to in Section 5 hereof
shall have been satisfied.

SECTION 3. Amendment and Restatement of the Existing Credit Agreement.
(a) Effective as of the Restatement Effective Date, the Existing Credit
Agreement is hereby amended and restated to read in its entirety as set forth in
Exhibit A hereto (the “Restated Credit Agreement”).

(b) The aggregate amount of all Letters of Credit outstanding under the Existing
Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement and, from and after such date,
the terms of the Restated Credit Agreement will govern the rights of the
Administrative Agent, the Lenders and the Issuing Banks with respect thereto.

(c) As of the Restatement Effective Date and after giving effect to the
transactions set forth in the Master Assignment Agreement dated as of the date
hereof among the U.S. Borrower, the Lenders party thereto and the Administrative
Agent, (i) the Revolving Commitments (as such term is defined in the Existing
Credit Agreement) shall be automatically increased from $180,000,000 to
$220,000,000 and (ii) immediately following the Revolving Commitment increase
referenced in clause (i) of this paragraph (c), each Lender party hereto shall
be deemed to have assigned that portion of its interests, rights and obligations
with respect to the Revolving Commitments of such Lender outstanding under the
Restated Credit Agreement on the Restatement Effective Date (all such interests,
rights and obligations to be referred to herein as the “Assigned Interests”), or
shall be deemed to have assumed a portion of the Assigned Interests so assigned
pursuant to this clause (ii), in accordance with Section 9.04 of the Restated
Credit Agreement such that, upon given effect to such assignment and assumption,
each such Lender holds Revolving Commitments (and a pro rata share of the
interests in respect of Letters of Credit) in an amount equal to that set forth
on Schedule 2.01 of the Restated Credit Agreement opposite such Lender’s name,
provided that the Administrative Agent and the Lenders hereby waive the minimum
assignment requirements, the recordation fee requirement and the requirement to
execute a separate Assignment and Assumption, in each case set forth in Section
9.04(b)(ii) of the Restated Credit Agreement in respect of such assignments and
assumptions. Without limiting the generality of the foregoing, each Lender party
hereto hereby makes the representations and warranties required to be made under
paragraphs 1.1 and 1.2, respectively, of Annex I to Exhibit A to the Restated
Credit Agreement by an Assignor and Assignee (in each case, as defined in such
Exhibit A) with respect to the Assigned Interests being assigned or assumed by
such Lender hereunder, as the case may be. The U.S. Borrower hereby consents to
each such assignment and assumption.

 

2



--------------------------------------------------------------------------------

SECTION 4. Amendment of the Existing Loan Documents; Acknowledgement Regarding
Québec Security; Amendment to Canadian Pledge and Security Agreement.

(a) Effective as of the Restatement Effective Date, each of the Existing Loan
Documents shall be amended as follows:

(i) Section 4.13(a) of the Existing Guarantee Agreement is hereby amended by
replacing each occurrence of the text “103%” in such Section with the text
“102%”.

(ii) Section 4.01(f) of the Existing U.S. Security Agreement is hereby amended
and restated in its entirety to read as follows:

“(f) Confirmation of Perfection Certificate. At the written request of the
Administrative Agent, but no more than once in any fiscal year, the Borrower
shall deliver to the Administrative Agent a certificate executed by a Financial
Officer (i) setting forth any changes to the information required pursuant to
the Perfection Certificate, or confirming that there has been no change in such
information, in each case since the date of the Perfection Certificate or the
date of the most recent certificate delivered pursuant to this Section 4.01(f)
and (ii) certifying that all initial UCC financing statements or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings, reregistrations and amendments to the initial UCC financing
statements, containing a description of the Collateral have been filed of record
in each governmental, municipal or other appropriate office in the jurisdiction
identified pursuant to Section 4.06 to the extent necessary to protect and
perfect the Security Interest as of the date of such certificate. In connection
with the delivery of any updates to the Perfection Certificate in accordance
with this Section 4.01(f) (but without limiting the express requirements of this
Agreement, including those under Sections 4.05, 4.06 and 7.02(b)), Exhibit A and
Exhibit B hereto shall be deemed amended to include such updated information.”

(iii) Section 4.01(g) of the Existing U.S. Security Agreement is hereby amended
by replacing each occurrence of the text “clauses (a) through (d), (f) and (k)”
in such Section with the text ““clauses (a) through (d), (f) and (j)”.

 

3



--------------------------------------------------------------------------------

(iv) Section 8.13(a) of the Existing U.S. Security Agreement is hereby amended
by replacing each occurrence of the text “103%” in such Section with the text
“102%”.

(b) Effective as of the Restatement Effective Date, the parties acknowledge and
agree that the references to “103%” in each of (i) Section 12.7.1 of the Deed of
Hypothec and (ii) Section 7(1) of the Bond Pledge Agreement shall be read as
references to “102%”.

(c) The Lenders hereby consent to the amendments to the Canadian Pledge and
Security Agreement dated as of October 22, 2014 (as amended, supplemented or
otherwise modified prior to the date hereof), among the Canadian Borrower, the
other grantors party thereto and the Administrative Agent, to be effected as of
the Restatement Effective Date pursuant to the Canadian Amendment and
Reaffirmation Agreement in the form attached as Exhibit B hereto (the “Canadian
Amendment and Reaffirmation Agreement”).

SECTION 5. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 hereof shall be subject to the satisfaction of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent (or its counsel) shall have
received (i) from the U.S. Borrower, the Canadian Borrower, each other Loan
Party listed on the signature pages hereto, each Lender (as such term is defined
in the Existing Credit Agreement), each other Lender that will have a Revolving
Commitment on the Restatement Effective Date, the Administrative Agent, each
Issuing Bank, the Swingline Lender and the Canadian Agent, a counterpart of this
Agreement signed on behalf of such party (or written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed signature page) that such party has signed a
counterpart of this Agreement), (ii) from the Canadian Borrower, the other
grantors party thereto and the Administrative Agent, a counterpart of the
Canadian Amendment and Reaffirmation Agreement signed on behalf of such party
(or written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page) that such party has signed a counterpart of the Canadian Amendment and
Reaffirmation Agreement) and (iii) a favorable written opinion (addressed to the
Administrative Agent, the Canadian Agent, the Issuing Banks and the Lenders and
dated the Restatement Effective Date) of each of (A) Jones Day, New York counsel
for the Borrowers and the other Loan Parties, (B) Fasken Martineau, Canadian
counsel for the Borrowers and the other Loan Parties, and (C) McInnes Cooper,
New Brunswick counsel for the Borrowers and the other Loan Parties, in each case
in form and substance reasonably satisfactory to the Administrative Agent and
covering such matters relating to the Loan Parties, the Loan Documents or the
Restatement Transactions as the Administrative Agent shall reasonably request.

 

4



--------------------------------------------------------------------------------

(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement (or, in lieu thereof, a certification to the effect that such
constating documents have not been amended or otherwise modified since
October 22, 2014), and (ii) to the extent that such concept is applicable in the
relevant jurisdiction, a good standing certificate for each Loan Party from its
jurisdiction of organization (and, to the extent that such good standing
certificate is not dated as of the Restatement Effective Date, a bring-down good
standing certificate dated as of the Restatement Effective Date).

(c) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of the U.S.
Borrower and dated the Restatement Effective Date, (i) stating that, as of the
Restatement Effective Date and after giving effect to the Restatement
Transactions, no Default or Event of Default has occurred and is continuing and
(ii) stating that the representations and warranties contained in the Loan
Documents that are qualified by materiality are true and correct and the
representations and warranties contained in the Loan Documents that are not so
qualified are true and correct in all material respects, in each case on and as
of such date with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (or true and correct in all material respects, as the case may be) as of
such earlier date.

(d) Fees. The Administrative Agent (or, if required by the relevant Loan
Document or other written agreement relating to any document, the applicable
Arranger, Lender or Affiliate thereof) shall have received all fees and other
amounts due and payable by any Loan Party on or prior to the Restatement
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel), in each case, required to be reimbursed or paid by any Loan Party
under any Loan Document or any other written agreement relating to any Loan
Document entered into by the Borrower and the Administrative Agent (or by the
applicable Arranger, Lender or Affiliate thereof, as the case may be). In
addition, the U.S. Borrower shall have paid to the Administrative Agent, for the
account of the Administrative Agent, the Issuing Bank and the Lenders, all
unpaid fees, interest and other amounts that have accrued under the Existing
Credit Agreement prior to the Restatement Effective Date.

 

5



--------------------------------------------------------------------------------

(e) Perfection Certificate; Lien Searches. The Administrative Agent shall have
received (i) a completed Perfection Certificate, dated the Restatement Effective
Date, together with all attachments contemplated thereby and (ii) the results of
a recent lien search in the jurisdictions requested by the Administrative Agent
based on the Perfection Certificate, and such search shall reveal no Liens on
any of the assets of the Loan Parties except for Liens permitted by Section 6.02
of the Restated Credit Agreement or discharged on or prior to the Restatement
Effective Date pursuant to a pay-off letter or other documentation reasonably
satisfactory to the Administrative Agent.

(f) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate dated as of the Restatement Effective Date that
calculates the Borrowing Base as of March 31, 2017.

(g) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and Personal Property Security Act (Canada)
filing) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior to
and superior in right to any other Person (other than with respect to Liens
expressly permitted by clauses (b) through (d), (f) and (j) of Section 6.02 of
the Restated Credit Agreement), shall be in proper form for filing, registration
or recordation.

(h) “Know Your Customer” Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable “know your customer” rules and regulations, including
all information required to be delivered pursuant to Section 9.13 of the
Restated Credit Agreement.

(i) Compliance With Laws. The U.S. Borrower, the Canadian Borrower and their
respective Material Subsidiaries shall be in compliance with all applicable
foreign and U.S. Federal, State and local laws and regulations, including all
applicable environmental laws and regulations, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. All necessary material governmental and material
third party approvals in connection with this Agreement, the Restated Credit
Agreement and the credit facility contemplated thereby shall have been obtained
and shall be in effect.

(j) No Litigation. Other than as disclosed to the Lenders prior to the
Restatement Effective Date or as set forth in the U.S. Borrower’s public filings
with the SEC, there shall be no litigation, administrative proceedings or
governmental investigation that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

(k) Insurance. The Administrative Agent shall have received evidence that the
insurance required by Section 5.06 of the Restated Credit Agreement is in
effect.

SECTION 6. Reaffirmation. (a) Each of the Loan Parties party hereto hereby
consents to this Agreement and the transactions contemplated hereby and hereby
confirms its guarantees, pledges, grants of security interests and other
agreements, as applicable, under each of the Existing Guarantee Agreement (as
amended hereby) and the Collateral Documents (in each case, as amended hereby,
if applicable) (collectively, the “Reaffirmed Agreements” and each, a
“Reaffirmed Agreement”) to which it is party and agrees that, notwithstanding
the effectiveness of this Agreement and the consummation of the transactions
contemplated hereby (including, without limitation, the amendment and
restatement of the Existing Credit Agreement), such guarantees, pledges, grants
of security interests and other agreements of such Loan Parties shall continue
to be in full force and effect and shall accrue to the benefit of the Secured
Parties under the Restated Credit Agreement. Each of the Loan Parties party
hereto further agrees to take any action that may be required under any
applicable law or that is reasonably requested by the Administrative Agent to
ensure compliance by the Borrowers with Section 5.10 of the Restated Credit
Agreement and hereby reaffirms its obligations under each similar provision of
each Reaffirmed Agreement to which it is a party.

(b) Each of the Loan Parties party hereto hereby confirms and agrees that the
Revolving Loans, the Letters of Credit, the Swingline Loans and the Overadvances
(in each case, if any) have constituted and continue to constitute Obligations
(or any word of like import) under the Reaffirmed Agreements.

SECTION 7. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof that, when taken together, bear the signatures of
the U.S. Borrower, the Canadian Borrower, each other Loan Party listed on the
signature pages hereto, each Lender (as such term is defined in the Existing
Credit Agreement), each other Lender that will have a Revolving Commitment on
the Restatement Effective Date, the Administrative Agent, each Issuing Bank, the
Swingline Lender and the Canadian Agent shall have been received by the
Administrative Agent. This Agreement may not be amended nor may any provision
hereof be waived except pursuant to a writing signed by each of the parties
hereto. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 8. No Novation. Until this Agreement becomes effective in accordance
with its terms and the Restatement Effective Date shall have occurred, the
Existing Credit Agreement shall remain in full force and effect and shall not be
affected hereby. On and after the Restatement Effective Date, all obligations of
the U.S. Borrower and the Canadian Borrower under the Existing Credit Agreement

 

7



--------------------------------------------------------------------------------

shall become obligations of the U.S. Borrower and the Canadian Borrower,
respectively, under the Restated Credit Agreement and the provisions of the
Existing Credit Agreement shall be superseded by the provisions of the Restated
Credit Agreement.

Without limiting the generality of the foregoing, this Agreement shall not
extinguish the Loans outstanding under the Existing Credit Agreement or any
other obligations for the payment of money outstanding under the Existing Credit
Agreement or release the Liens granted under or the priority of any Collateral
Document or any security therefor. Nothing herein contained shall be construed
as a substitution or novation of the Loans outstanding under the Existing Credit
Agreement or any other obligations for the payment of money outstanding under
the Existing Credit Agreement, in each case which shall remain outstanding on
and after the Restatement Effective Date as modified hereby. Nothing implied
herein shall be construed as a release or other discharge of the U.S. Borrower,
the Canadian Borrower or any of their respective Subsidiaries under any Loan
Document from any of its obligations and liabilities as a “Borrower”, a
“Grantor” or a “Guarantor” under the Existing Credit Agreement or the Loan
Documents. Notwithstanding any provision of this Agreement, the provisions of
Sections 2.15, 2.16, 2.17 and 9.03 of the Existing Credit Agreement as in effect
immediately prior to the Restatement Effective Date will continue to be
effective as to all matters arising out of or in any way related to facts or
events existing or occurring prior to the Restatement Effective Date.

On and after the Restatement Effective Date, any reference in the Loan Documents
to (a) the Existing Credit Agreement shall mean the Restated Credit Agreement,
(b) the Existing Guarantee Agreement shall mean the Existing Guarantee Agreement
as amended hereby and (c) the Existing U.S. Security Agreement shall mean the
Existing U.S. Security Agreement as amended hereby.

SECTION 9. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.

SECTION 10. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF
THE RESTATED CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

 

8



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

USG CORPORATION By:  

/s/ Kenneth R. Banas

  Name: Kenneth R. Banas   Title: Vice President and Treasurer

CGC INC. By:  

/s/ Gregory D. Salah

  Name: Gregory D. Salah   Title: President By:  

/s/ Kenneth R. Banas

  Name: Kenneth R. Banas   Title: Vice President, Finance

UNITED STATES GYPSUM COMPANY By:  

/s/ Kenneth R. Banas

  Name: Kenneth R. Banas   Title: Vice President and Treasurer

USG INTERIORS, LLC By:   UNITED STATES GYPSUM COMPANY, as its Sole Member

  By:   /s/ Kenneth R. Banas     Name: Kenneth R. Banas     Title: Vice
President and Treasurer

 

[Signature Page to the Fifth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

OTSEGO PAPER, INC. By:  

/s/ Kenneth R. Banas

  Name: Kenneth R. Banas   Title: Treasurer

 

[Signature Page to the Fifth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

Individually and as Administrative Agent, Issuing Bank and Swingline Lender

By:  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent By:
 

/s/ Peter S. Predun

  Name: Peter S. Predun   Title: Executive Director

 

[Signature Page to the Fifth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., Individually and as Issuing Bank

By:

 

/s/ Michael Fine

  Name: Michael Fine   Title: Senior Vice President

 

[Signature Page to the Fifth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

Individually and as Issuing Bank By:  

/s/ Nathan McIntosh

  Name:   Nathan McIntosh   Title:   Authorized Signatory

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA

By:

 

 

  Name:     Title:  

 

[Signature Page to the Fifth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, Individually and as Issuing Bank By:  

 

  Name:   Title:

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA By:  

/s/ David G. Phillips

  Name: David G. Phillips   Title: Senior Vice President, Credit Officer

 

[Signature Page to the Fifth Amendment and Restatement Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT AND RESTATEMENT AGREEMENT, AMONG USG
CORPORATION, CGC INC., THE LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK AND
SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT

CITIBANK, N.A., as a Lender

Name of Institution By:  

/s/ David Smith

  Name: David Smith   Title: Director and Vice President For Lenders that
require a second signature: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT AND RESTATEMENT AGREEMENT, AMONG USG
CORPORATION, CGC INC., THE LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK AND
SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT

GOLDMAN SACHS BANK USA

Name of Institution By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory For Lenders that require a
second signature: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT AND RESTATEMENT AGREEMENT, AMONG USG
CORPORATION, CGC INC., THE LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK AND
SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT

THE NORTHERN TRUST COMPANY

Name of Institution By:  

/s/ Keith L. Burson

  Name: Keith L. Burson   Title: Senior Vice President For Lenders that require
a second signature: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT AND RESTATEMENT AGREEMENT, AMONG USG
CORPORATION, CGC INC., THE LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK AND
SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT

U.S. Bank, National Association

Name of Institution By:  

/s/ Deborah Saffie

  Name: Deborah Saffie   Title: Vice President For Lenders that require a second
signature: By:  

 

  Name:   Title:

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIFTH AMENDMENT AND RESTATEMENT AGREEMENT, AMONG USG
CORPORATION, CGC INC., THE LOAN PARTIES PARTY THERETO, THE LENDERS PARTY
THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, ISSUING BANK AND
SWINGLINE LENDER, AND JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, AS CANADIAN
ADMINISTRATIVE AGENT

TD Bank, N.A.

Name of Institution By:  

/s/ Antimo Barbieri

  Name: Antimo Barbieri   Title: Vice President For Lenders that require a
second signature: By:  

 

 

Name:

  Title: